--------------------------------------------------------------------------------

 
 


Kobex Resources Ltd.
1605-750 West Pender Street, Vancouver, BC V6C 2T8 Canada
Tel: (604) 484-6228 Fax: (604) 688-9336 email: kobex@telus.net


October 6, 2006


U.S. Energy Corp.
877 North 8th West
Riverton, WY 82501


Crested Corp.
877 North 8th West
Riverton, WY 82501


U.S. Moly Corp.
877 North 8th West
Riverton, WY 82501


Attention: Mr. Mark J. Larsen
Sirs:


Re:
Mt. Emmons Molybdenum Property Agreement Among U.S. Moly Corp. (the “Company”),
U.S. Energy Corp., Crested Corp. (both the “Shareholders”) and Kobex Resources
Ltd. (“Kobex”)



Further to our recent discussions, this letter of intent (the “Letter”) sets out
the business terms for an option under which Kobex can earn an interest in the
mineral and other rights held by the Shareholders in the Mt. Emmons property
(collectively the “Property”) located in Colorado, USA, as further described in
Schedules “A” and “B”. This Letter is intended to confirm our discussions
regarding the earning of such interest and the subsequent arrangements that may
be entered into, which may involve the formation of a joint venture in respect
of the Property or an alternative business combination between the parties (the
“Transaction”), and shall serve as the basis for the negotiation and execution
of a definitive formal agreement or agreements (the “Formal Agreement”) between
us documenting the Transaction. The parties shall use their best efforts to
prepare and enter into a Formal Agreement within 60 days of the date of this
Letter, and upon the parties entering into the Formal Agreement, it shall
supersede this Letter.


This Letter and the related Transaction are subject to Canadian regulatory and
stock exchange approval applicable to Kobex. Kobex shall use its best efforts to
secure the applicable regulatory and stock exchange approvals as soon as
possible after the execution of the Formal Agreement. This Letter is a binding
and enforceable agreement between the parties as to the Due Diligence Review
described in Section 1 of the Letter, and the negotiation and execution of the
Formal Agreement
 
 

--------------------------------------------------------------------------------

CONTINUED Page 2
 
 
shall be binding upon the parties as described in Section 1.3 below. Subject to
Section 1.3, this Letter shall be superseded by the Formal Agreement.


1.  Due Diligence Review



1.1  
Due Diligence - This Letter and the Transaction is subject to Kobex having a 60
day period to conduct a due diligence review of the Property to the exclusion of
all third parties, with such period commencing on the execution of this Letter
(the “Due Diligence Review”). During such review, the Company and the
Shareholders shall provide Kobex with all legal and technical data and
information it holds on the Property and the Company, and shall provide Kobex
with access to the Property for the purposes of such review. At the end of the
Due Diligence Review (the “Effective Date”), Kobex may in its sole discretion
decide:




(a)  
not to proceed with the Transaction, and in such a case Kobex shall provide the
Company and the Shareholders with written notice of such decision and this
Letter shall then terminate and the parties shall have no further obligations to
each other; or




(b)  
to proceed with the Transaction and execution of the Formal Agreement.



In either event, Kobex shall provide written notice to the Shareholders and the
Company of its decision.



1.2  
The Company Bound to Letter During Due Diligence Review - Notwithstanding that
the Due Diligence Review leaves discretion in Kobex to be bound to this Letter
or not and to complete the Transaction or not, the Shareholders agree that in
consideration of the sum of US$50,000 paid by Kobex equally to the Shareholders
(in cash, or by Kobex issuing common shares in its capital having an aggregate
value of US$50,000, at the Market Price and using the Exchange Rate set out in
Section 3.6, with the manner of making such payment at the sole discretion of
the Shareholders) upon the acceptance of this Letter by the Company and the
Shareholders (the receipt and sufficiency whereof is hereby acknowledged by the
parties, and is acknowledged not to be a deposit and shall not be refundable.
The Company and the Shareholders shall be bound by this Letter during the Due
Diligence Review, and shall not be able to revoke or withdraw its acceptance of
the terms of this Letter during such time, and for certainty the Company and the
Shareholders agree that upon the satisfaction of Kobex’s Due Diligence Review
within the sixty day period herein set out, the Company and the Shareholders
shall continue to be bound by the Letter in accordance with the terms hereof
until superseded by the Formal Agreement.




1.3  
Negotiation of Formal Agreements - The parties shall negotiate the Formal
Agreement in good faith, based on the terms and provisions set forth in Sections
3, 4, and 5 of this Letter Agreement. If the parties are unable to negotiate and
execute the Formal Agreement within the 60 day due diligence period set forth in
Section 1.2, then the parties shall continue to be bound by this Letter, and the
agreement between the parties shall be deemed to be governed by this Letter and
Rocky Mountain Mineral Foundation Form 5A Exploration, Development and Mine
Operating Agreement, with the Letter controlling to the extent it conflicts with
a provision of the Rocky Mountain Mineral Foundation Form 5A Exploration,
Development and Mine Operating Agreement.

 
 
 

--------------------------------------------------------------------------------

CONTINUED Page 3
 
2.  Representations, Warranties and Covenants



2.1  
Representations and Warranties of the Shareholders - The Shareholders each
represent and warrant to Kobex that:




(a)  
they are each a sole beneficial owner as to a 50% interest in the Property (for
an aggregate 100% interest);




(b)  
each has the right to enter into this Agreement and to dispose of the Property;




(c)  
the Property is clear of encumbrances, other than the USE/CC Royalty, as defined
below;




(d)  
each has not done anything whereby the Property may become encumbered;




(e)  
to the best of the knowledge of the Shareholders, since the acquisition of the
Property from Phelps Dodge Corporation and Mt. Emmons Mining Company
(“PD/MEMCO”) by the Shareholders, no activities on the Property have been in
violation of any environmental law, regulations or regulatory prohibition or
order, and conditions on and relating to the Property are in compliance with
such laws, regulations, prohibitions and orders;




(f)  
to the best of the knowledge of the Shareholders, since the acquisition of the
Property from PD/MEMCO by the Shareholders, there has been no material spill,
discharge, leak, emission, ejection, escape, dumping, or any release or
threatened release of any kind, of any toxic or hazardous substance or waste (as
defined by any applicable law) from, on, in or under the Property or into the
environment, except releases permitted or otherwise authorized by such law;




(g)  
except for the Patented Claim Litigation (as described in Schedule “C”) as
previously disclosed to Kobex, to the best of the knowledge of the Shareholders,
since the acquisition of the Property from PD/MEMCO by the Shareholders, no
litigation in relation to the usage of ownership of the Property prior to the
date hereof is pending;




(h)  
they and the Company have no interest in any mineral interest located within two
miles of the outermost boundary of the Property, with the exception of the
Property itself; and




(i)  
to the best of the knowledge of the Shareholders, since the acquisition of the
Property from PD/MEMCO by the Shareholders, the water treatment facility (the
“Facility”) located on the Property has at all times been operated within the
terms of any permits and licences that it is operating under, and has been
operated in accordance with all applicable laws.




2.2  
Mutual Representations and Warranties - Each party represents and warrants to
the other party that:




(a)  
it is a body corporate duly incorporated, organized and validly subsisting under
the laws of its incorporating jurisdiction;

 
 
 

--------------------------------------------------------------------------------

CONTINUED Page 4
 
 

(b)  
it has full power and authority to carry on its business and to enter into this
Letter and any agreement or instrument referred to or contemplated by this
Letter;




(c)  
neither the execution and delivery of this Letter nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by any agreement to which it is a party; and




(d)  
the execution and delivery of this Letter and the agreements contemplated hereby
shall not violate or result in the breach of the laws of any jurisdiction
applicable or pertaining thereto or of its constating documents.




2.3  
Covenant of the Company and the Shareholders - The Shareholders and the Company
each covenant that on or before the execution of the Formal Agreement, the
Shareholders will transfer 100% of their right title and interests in the
Property to the Company.




2.4  
USE/CC Royalty - Each of U.S. Energy Corp. and Crested Corp. shall retain a
three percent (3%) gross overriding royalty interest in the Property. At such
time as Kobex earns a fifteen percent (15%) interest in the Property, the gross
overriding royalty of each of U.S. Energy Corp. and Crested Corp. shall be
reduced from three percent to 2.55%. At such time as Kobex earns a 50 percent
interest in the Property, the gross overriding royalty interest of each of U.S.
Energy Corp. and Crested Corp. shall be reduced to 1.5%, for a collective gross
overriding royalty interest of three percent (3%) (collectively the “USE/CC
Royalty”).



3.  Option



3.1  
Option - The Company and the Shareholders grant to Kobex the exclusive option
(the “Option”) to acquire up to an undivided 50% interest in the Property (in
two stages as detailed in Section 3.2) by making cash payments or share
issuances (of cash equivalent value) (collectively the “Option Payments”) and
paying for permitting, engineering, exploration, operating and other
property-related expenditures on the Property (the “Expenditures”) in the
following manner:




(a)  
within 10 business days of the later of the Effective Date or Canadian
regulatory and stock exchange approval applicable to Kobex, make an Option
Payment by either (i) issuing to the Company common shares in the capital of
Kobex having an aggregate value of US$1.45 million, at the Market Price and
using the Exchange Rate on the Effective Date as set out in Section 3.6, or (ii)
making a cash payment to the Company of US$1.45 million, the manner of making
the Option Payment shall be at Kobex’s sole discretion;




(b)  
on or before the first anniversary of the Effective Date:




(i)  
completing not less than US$3,500,000 in Expenditures; and




(ii)  
making an Option Payment to the Company of US$500,000 or issuing to the Company
common shares in the capital of Kobex having an aggregate value of US$500,000 of
the Market Price and using the Exchange Rate, the manner of making the Option
Payment shall be at Kobex’s sole discretion;

 
 

--------------------------------------------------------------------------------

CONTINUED Page 5
 
 

(c)  
on or before the second anniversary of the Effective Date:




(i)  
completing not less than an additional US$5,000,000 (for an aggregate of
US$8,500,000) in Expenditures; and




(ii)  
making an Option Payment to the Company of US$500,000 or issuing to the Company
common shares in the capital of Kobex having an aggregate value of US$500,000 of
the Market Price and using the Exchange Rate, the manner of making the Option
Payment shall be at Kobex’s sole discretion;




(d)  
on or before the third anniversary of the Effective Date:




(i)  
completing not less than an additional US$5,000,000 (for an aggregate of
US$13,500,000) in Expenditures; and




(ii)  
making an Option Payment to the Company of US$500,000 or issuing to the Company
common shares in the capital of Kobex having an aggregate value of US$500,000 of
the Market Price and using the Exchange Rate, the manner of making the Option
Payment shall be at Kobex’s sole discretion;




(e)  
on or before the fourth anniversary of the Effective Date:




(i)  
completing not less than an additional US$2,500,000 (for an aggregate of
US$16,000,000) in Expenditures; and




(ii)  
making an Option Payment to the Company of US$500,000 or issuing to the Company
common shares in the capital of Kobex having an aggregate value of US$500,000 of
the Market Price and using the Exchange Rate, the manner of making the Option
Payment shall be at Kobex’s sole discretion;




(f)  
on or before the fifth anniversary of the Effective Date making an Option
Payment to the Company of US$500,000 or issuing to the Company common shares in
the capital of Kobex having an aggregate value of US$500,000 of the Market Price
and using the Exchange Rate, the manner of making the Option Payment shall be at
Kobex’s sole discretion; and




(g)  
delivering to the Company a bankable feasibility study on the Property,
including confirmation of advance permitting or mining permit issuance thereon
(collectively the “BFS”).



Any excess Expenditures completed in advance of an anniversary date specified in
this Section 3.1 shall be carried over and shall qualify, and be accounted for,
as Expenditures completed by the subsequent anniversary date.



3.2  
Option Stages - The Option shall be earned in two stages as follows:




(a)  
Upon Kobex incurring $15,000,000 in Expenditures on the Property, it shall earn
a 15% interest in the Property; and

 
 

--------------------------------------------------------------------------------

CONTINUED Page 6
 
 
 

(b)  
Upon Kobex completing the remaining Option Payments and Expenditures and
delivering the BFS (subject to Section 3.5), it shall earn an additional 35%
interest in the Property (for an aggregate 50% interest).




3.3  
Cash in Lieu and Accelerated Payments - Kobex may elect to pay to the Company,
on or before an anniversary date specified in Section 3.1 the dollar amount
equal to any shortfall in Expenditures required to be completed by Kobex by such
anniversary date in lieu of completing such Expenditures, and such amounts shall
thereupon be deemed to have satisfied such requirement for the completion of
Expenditures, as applicable. In addition, Kobex may elect, at its discretion, to
accelerate the cash payments and share issuances (or cash payment equivalent) in
advance of the anniversary dates set out in Section 3.1, and such accelerated
payments shall thereupon be deemed to have satisfied the requirements for
payment set out in Section 3.1, as applicable. Failure by Kobex to make all
required Option Payments and Expenditures pursuant to the schedule set forth in
Section 3.1 within 90 days of the anniversary date specified in that Section 3.1
shall be deemed to be a termination of this Letter or the Formal Agreement (as
the case may be) by Kobex. Upon such termination, the Property, all permits
related to the Property, and operatorship of all activities on or related to the
Property shall revert to the Shareholders with no further action required on
their part. The parties shall place executed transfer and assignment documents
with a mutually acceptable escrow agent, and the escrow agent shall be
instructed to release those documents to Shareholders and the Company upon
written notice of a failure by Kobex to make such Option Payment and
Expenditures as described in this Section 3.3




3.4  
Discretion of Kobex and Firm Commitment of Kobex - The Option Payments and
Expenditures and the delivery of the BFS shall be at Kobex’s sole discretion,
other than the Expenditures in the amount of US$3,500,000 to be incurred by the
first anniversary date of the Effective Date, which amount shall be a firm
commitment (the “Firm Commitment”) of Kobex. If Kobex determines that it does
not wish to proceed with the Transaction prior to the complete payment of the
Firm Commitment, the remaining balance of the Firm Commitment shall be
immediately due and payable to the Company.




3.5  
Bankable Feasibility Study Payment

 



(a)  
If the Option Payments and Expenditures plus the costs to prepare the BFS
aggregate US$50,000,000 before the BFS is completed and delivered, the Company
and Kobex shall jointly fund the completion of the BFS as to 50% each.




(b)  
Upon the completion of the BFS, if the Option Payments and Expenditures and
costs to prepare and complete the BFS are less than US$50,000,000, then in order
to fully exercise the Option for the additional 35% interest in the Property,
Kobex shall pay to the Company concurrent with the delivery of the BFS, the cash
difference between US$50,000,000, and the Option Payments and Expenditures plus
the costs to prepare and complete the BFS (the “BFS Cash Difference”). If the
BFS is not completed within ten years of the date of this Letter, then Kobex’s
interest in the Property shall revert to 15%, and the Company shall assume
operatorship of the Property, subject to force majeure as set out in Section
8.4.



 
 

--------------------------------------------------------------------------------

CONTINUED Page 7
 



3.6  
Certain Definitions




(a)  
“Market Price” shall have the meaning as set out in the Corporate Finance Manual
of the TSX Venture Exchange as calculated on close of business on the business
day before the issuance of the Kobex shares under Section 3.1.




(b)  
“Exchange Rate” means the CAD to USD currency interbank exchange rate as quoted
by the Bank of Canada, and if there are buy and sell rates, the average of such
rates.




3.7  
Exercise of Option




(a)  
Upon Kobex incurring the initial US$15,000,000 in Expenditures, Kobex shall have
earned a 15% interest in the Property.




(b)  
Upon Kobex incurring and paying all of the Option Payments and funding all of
the Expenditures over and above the initial $US15,000,000, and by completing and
delivering the BFS and the payment of any BFS Cash Difference (if applicable)
Kobex shall have earned an additional 35% interest in the Property (for an
aggregate interest of 50%) The “50% Option Exercise Date” shall therefore be the
later of the date when BOTH the Option Payments and Expenditures have been
incurred and paid, and the BFS has been delivered to the Company along with the
payment to the Company of the BFS Cash Difference (if any).




(c)  
On the 50% Option Exercise Date, Kobex shall be entitled to either:




(i)  
form a joint venture (the “Joint Venture”) with the Company on the terms set out
in Section 5 where each of the Company and Kobex each has a 50% participating
interest therein, and each shall be responsible for their pro rata share of all
costs of operations on the Property, or




(ii)  
within four months of the 50% Option Exercise Date, offer to the Company a one
time election (the “Company Election”) (with the Company Election to be made in
writing by notice to Kobex by the Company within 30 business days of such offer,
and where the Company fails to make the Company Election within such time
period, the Company shall be deemed to have made the election set out in Section
3.7(c)(ii)(A)) to:




(A)  
continue in the Joint Venture formed under Section 3.7(c)(i); or,




(B)  
have Kobex arrange all future financing on optimal terms available for all
operations on the Property, seeking the most appropriate blend of debt and
equity in the context of the BFS, with a view to maximizing the debt component
of such financing, and for further clarification Kobex shall bear all operating
costs related to the Properties, and the debt and equity costs related to such
financing, and in return for bearing such costs, then Kobex shall earn an
additional 15% participating interest in the Joint Venture (for an aggregate 65%
participating interest, with the Company correspondingly reducing to a 35%
participating interest) (the “65% Election”); or

 
 
 
 

--------------------------------------------------------------------------------

CONTINUED Page 8
 
 

(C)  
have Kobex acquire, directly or indirectly, all of the then outstanding
securities of the Company in consideration for the issuance of unrestricted
common shares of Kobex (subject to any resale restrictions, hold periods or
escrow provisions that that may be required or imposed by an applicable stock
exchange or securities commission, provided, however, that Kobex shall use its
best efforts to avoid or minimize such restrictions) or any successor company.
The number of shares of Kobex to be issued to the shareholders of the Company
shall be based on the agreed relative values of the enterprises, and shall not
be less than 50% for Kobex and not more than 50% for the Company. The
transaction shall be structured in a manner that, to the extent possible, is tax
neutral to the shareholders of the Company and Kobex. Upon execution of the
Formal Agreement shareholders holding not less than 50% of the outstanding
shares of the Company shall execute support agreements under which they shall
agree to tender their shares or vote their shares in support of the transaction.
In addition, not less than 50% of the shareholders of the Company receiving
shares of Kobex in such acquisition of the Company agree to enter into a voting
trust agreement whereby such shareholders agree to vote their shares held in
Kobex in favour of the directors nominated by Kobex management to the board of
directors of Kobex for the next five subsequent financial years after the
acquisition. Either party has the right to appoint an independent valuator to
value the Company, with the cost of such valuator being borne equally by the the
Company and Kobex. Such valuator shall be mutually acceptable to such parties,
and if the parties cannot agree, the parties shall appoint an independent third
party to appoint an independent valuator.



4.  Operations on the Property during Option Period



4.1  
Manager During Option - During the currency of the Option (the “Option Period”),
Kobex shall be the manager of all programs on the Property.




4.2  
Technical Committee - During the Option Period, a technical committee (the
“Technical Committee”) shall be formed comprised of two representatives from
each party. The Technical Committee shall have the power and authority to
approve all programs and budget for the exploration of the Property. In the
event of tie vote, the vote of the representative of Kobex shall prevail. After
the exercise of the Option Period and the formation of the Joint Venture, a
management committee shall govern the affairs of the Joint Venture and all
operations on the Property, as further set out in Section 5.5.




4.3  
Water Treatment Facility




(a)  
During the Option Period an independent contractor engaged by the Company shall
operate the Facility, and such contractor shall carry adequate insurance for
operations of this nature. Kobex shall pay all operating costs for the Facility
during the Option

 
 

--------------------------------------------------------------------------------

CONTINUED Page 9
 
 
        Period, however Kobex shall have no liability for any losses or damage
incurred by the contractor or the Company in connection with the operation of
the Facility.
 

 

(b)  
After the Option Period, an independent contractor engaged by the operator of
the Joint Venture shall operate the Facility, and such independent contractor
shall carry adequate insurance for operations of this nature, and Kobex and the
Company (as Joint Venture partners) shall each be liable for the operating costs
of the Facility in accordance with their Joint Venture interests.




4.4  
Reports During Option Period - Kobex shall provide to the Company monthly
summary reports of its activities on the Property, and an annual detailed
progress report of all programs and activities on the Property, as further
provided in the Formal Agreement.




4.5  
Administration Charges and Services Agreement During Option Period -




(a)  
The administration charges (to be defined in the Formal Agreement) of Kobex
shall be a deemed an expenditure charge which is at a minimum equal to 5% of all
the actual Expenditures incurred during the Option Period.




(b)  
Kobex and the Company shall enter into a Services Agreement allowing Kobex to
recover a reasonable overhead rate on the use of its employees to perform
administrative and operating functions, and to provide for compensation to the
Company and the Shareholders for the use of its employees to perform
administrative and operating functions, as further provided in the Formal
Agreement.




4.6  
Title to Property During Option Period - Upon the execution of the Formal
Agreement, or within 90 days of the date of this Letter, whichever is earlier,
the Shareholders or the Company (as the case may be) shall prepare executed
transfer forms in registerable form for the transfer of a 15% and an additional
35% interest in the Property to Kobex, to be held in escrow by a mutually
acceptable escrow agent, and upon each exercise of the stages of the Option, the
escrow agent shall be authorized by the Company and the Shareholders to deliver
the applicable transfer form to Kobex, Kobex shall simultaneously deliver
reconveyance documents to the escrow agent to hold pursuant to Section 3.3. In
the event the Company selects the election in section 3.4(b)(i)(B), the Company
shall deliver to the escrow agent an additional transfer form to transfer to
Kobex an additional 15% interest in the Property (for an aggregate 65%
interest), and upon Kobex earning such additional 15% interest, the escrow agent
shall be authorized by the Company to deliver such transfer forms to Kobex.




4.7  
Permit Obligations of Kobex During Option Period - Kobex shall, with the
cooperation of the Company as required, use its best efforts to obtain all
appropriate permits prior to the commencement of work as well as any required
reclamation resulting from Kobex’s work on the Property.




4.8  
Access to Property During Option Period - Kobex shall at all times during the
term of the Letter or the Formal Agreement (as applicable) have the exclusive
right to enter and explore the Property and to prospect for ores and minerals on
the Property, and the Company shall take all steps necessary to permit Kobex to
exercise such rights and to permit Kobex to have exclusive control of all
exploration and development activities, as further provided in the Formal
Agreement.

 
 

--------------------------------------------------------------------------------

CONTINUED Page 10
 
 

 

4.9  
Maintenance of Property During Option Period - Kobex shall maintain the Property
in good standing and free of all liens from Kobex’s operations and such costs
shall be included in the Expenditures until Kobex has exercised the Option, as
further provided in the Formal Agreement.




4.10  
Confidentiality - The parties shall keep confidential all data and information
respecting this Letter and the Property and shall refrain from using it other
than for the activities contemplated hereunder or publicly disclosing it unless
required by law or by the rules and regulations of any regulatory authority or
stock exchange having jurisdiction, or with the consent of the other party, such
consent not to be unreasonably withheld. Subject to the foregoing requirement,
neither the party shall make or issue a press release or other public statement
regarding the Property, or the activities of the parties and the Property with
respect thereto without the prior written consent of the other party, with such
consent not to be unreasonably withheld. If the other party from whom such
approval is requested have not approved or have not reasonably refused such
request within 3 days of receiving such request, such other party shall be
deemed to have approved the press release or public statement forming the
subject matter of such request.




4.11  
Indemnification During Option Period - During the Option Period the Shareholders
and the Company on the one hand, and Kobex on the other hand, shall mutually
indemnify, defend, save and hold harmless Kobex and its affiliates, and their
respective directors, officers, employees, agents and consultants for acts
undertaken as operator of the Property, the Facility or the Joint Venture, from
an against any claim, (including legal fees incurred in defending any claim on a
full indemnity basis), in equal proportion among the Shareholders and the
Company on the one hand, and Kobex on the other hand provided, however, that
Kobex as operator shall not be indemnified for acts, claims or losses arising
from its gross negligence or wilful misconduct.



5.  Joint Venture



5.1  
Joint Venture - The Joint Venture deemed to be formed between the Company and
Kobex shall be for the purpose of carrying out all such acts which are necessary
or appropriate, directly or indirectly, to hold the Property, explore the
Property for minerals, and if feasible develop a mine thereon, and so long as it
is feasible, operate such mine and exploit the mineral extracted from the
Property. The material terms of such Joint Venture shall be those as set out in
this Section 5.




5.2  
Form of Joint Venture Agreement - The Formal Agreement shall be based on a Joint
Venture agreement substantially in the form of the Rocky Mountain Mineral
Foundation Form 5A Exploration, Development and Mine Operating Agreement and
consistent with this Letter, and with a structure and form mutually acceptable
to Kobex and the Company.




5.3  
Manager - Kobex shall be the manager of all programs on the Property during the
Joint Venture.




5.4  
Management Committee - Upon the formation of the Joint Venture, the parties
shall establish as soon as practical, a management committee consisting of four
members to direct and control the operations of the Joint Venture. Each party
with a participating interest in the Joint Venture shall be entitled to appoint
two members, with one alternate for each party, of

 
 
 

--------------------------------------------------------------------------------

CONTINUED Page 11
 
 
the management committee. Voting by each party’s representative shall be in
accordance with the interest of each party in the Joint Venture. Decision making
of the management committee shall be by majority vote, and in the event of a
tie, the management committee member representing Kobex shall have the casting
vote.


5.5  
Indemnity - Following the formation of the Joint Venture the Shareholders and
the Company on the one hand, and Kobex on the other hand, shall mutually
indemnify, defend, save and hold harmless Kobex and its affiliates, and their
respective directors, officers, employees, agents and consultants for acts
undertaken as operator of the Property, the Facility or the Joint Venture, from
an against any claim, (including legal fees incurred in defending any claim on a
full indemnity basis) in proportion to the interests of the parties in the
Property or the Joint Venture, provided, however, that Kobex as operator shall
not be indemnified for acts, claims or losses arising from its gross negligence
or wilful misconduct.




5.6  
Deemed Expenditures - Upon the formation of a Joint Venture hereunder for the
purposes of calculating dilution:




(a)  
Kobex’s deemed expenditures to the Joint Venture shall be its percentage
interest in the Joint Venture multiplied by its aggregate actual Expenditures
incurred until up to the delivery of the BFS; and




(b)  
the Company’s deemed expenditures to the Joint Venture shall be its percentage
interest in the Joint Venture multiplied by Kobex’s aggregate actual
Expenditures incurred until up to the delivery of the BFS.




5.7  
Dilution - A mutually acceptable standard dilution formula shall apply should
either party not contribute to the further funding of the Joint Venture as
required by the Formal Agreement. Should any party dilute to a 5% interest in
the Joint Venture, their interest shall automatically revert to a 5%
non-participating carried interest.



6.  Assignment



6.1  
During the Option Period, neither party may assign its rights under this Letter
nor the Formal Agreement (as the case may be) except to an affiliate without the
approval of the other party. During the Joint Venture, either party may assign
its rights under the Formal Agreement to a third party, subject to a right of
first refusal in favour of the other party.



7.  Termination



7.1  
Kobex may terminate this Letter or Formal Agreement (as the case may be) at any
time by written notice to the Company, subject to paying the Firm Commitment if
not incurred yet. Upon any termination of this Letter or the Formal Agreement
(as the case may be), Kobex must file all work and/or pay all such fees to
maintain the Property in good standing for a period of three months after such
notice, and other than filing such work or paying such fees shall have no
further obligations to the Company.



8.  General



8.1  
Currency - Except for the payment due under Section 8.6 of this letter, all
dollar amounts expressed refer to the lawful currency of the United States of
America.

 
 

--------------------------------------------------------------------------------

CONTINUED Page 12
 
 

8.2  
Governing Law - The Formal Agreement shall be construed and governed by the laws
in force in Colorado, the courts of Colorado shall have exclusive jurisdiction
to hear and determine all disputes arising under the Letter or Formal Agreement
(as the case may be).




8.3  
Good Faith - The parties shall negotiate the Formal Agreement in good faith and
in a timely manner.




8.4  
Force Majeure - Despite any time period periods specified in this Letter or the
Formal Agreement, a party shall not be liable for its failure to perform any of
its obligations under this Letter during the Option Period or under the Formal
Agreement, due to a cause beyond its control (except those caused by its own
lack of funds) including, but not limited to the acts of force majeure set out
in the Rocky Mountain Mineral Foundation Form 5A Exploration, Development and
Mine Operating (each an “Intervening Event”), provided, however, that an event
of force majeure shall not relieve Kobex of any obligation to bear holding costs
for the Property, including but not limited to property taxes, costs associated
with the water treatment plant, existing contractual obligations to third
parties, day-to-day operating costs and expenses, and similar costs related to
the Property. All time periods contained in this Letter or Formal Agreement
shall be extended by a period equivalent to the period of delay caused by an
Intervening Event. This clause shall be further supplemented in the Formal
Agreement as provided in the Rocky Mountain Mineral Foundation Form 5A
Exploration, Development and Mine Operating Agreement.




8.5  
Board Approval - Kobex, the Company and the Shareholders confirm that the
respective board of directors of each company has approved this Letter and the
Transaction.




8.6  
Broker or Finder’s Fee - Any broker or finder’s fee payable in connection with
this Transaction shall be paid by Kobex, provided, however, that Company and
Shareholders will agreed to reimburse Kobex for fifty percent of that fee, not
to exceed a total amount of $400,000 Canadian dollars, payable in the stock of
U.S. Energy or cash at the option of Shareholders, and payable in four equal
annual instalments of no more than $100,000 Canadian dollars. This reimbursement
obligation shall terminate upon termination of this Letter or the Formal
Agreement.



[Remainder of Page Intentionally Left Blank]
 



--------------------------------------------------------------------------------

CONTINUED Page 13


 
Should the foregoing be acceptable to you, please sign in the space provided at
the end of this letter and return the signed letter to us.






Yours truly,
KOBEX RESOURCES LTD.




Per:
/s/ Roman Shklanka
 
Authorized Signatory



TERMS OF THIS LETTER ACKNOWLEDGED AS ACCEPTABLE this 6th day of October, 2006.
U.S. MOLY CORP.


Per:
/s/ Mark J. Larsen
 
Authorized Signatory



U.S. ENERGY CORP.


Per:
/s/ Mark J. Larsen
 
Authorized Signatory

CRESTED CORP.


Per:
/s/ Keith G. Larsen
 
Authorized Signatory




--------------------------------------------------------------------------------

